Action against shipowners to recover damages for wrongful death and personal injuries. The injuries which resulted in death were suffered while the plaintiff’s intestate was engaged in the repair of a ship docked in navigable waters in the territory of the State of New York. The causes of action are authorized by sections 119, 120, and article 5 of the Decedent Estate Law. The Trial Justice charged the jury that contributory negligence is a bar to recovery. The .plaintiff excepted, and requested that the rule of comparative negligence be charged. The request was refused. Judgment, entered on the verdict of a jury in favor of defendants; unanimously affirmed, with costs. {Groonstad v. Bobins Dry Dock & Bepair Co., 236 N. Y. 52; cf. Patrone v. Howlett, 237 N. Y. 394, decided under the Jones Act [U. S. Code, tit. 46, § 688.] Appeal from order denying appellant’s motion to set aside the verdict and for a new trial, dismissed, without costs. Present — Nolan, P. J., Carswell, Adel, Sneed and Wenzel, JJ. [See post, p. 1038.]